Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.

Claims 1-2, 4-5, 7, 11, 20-24 and 43-46 are pending and being acted upon in this Office Action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 11, 20-21, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable US Pat No. 10,221,245 (of record, Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of Dutour et al (newly cited, Advances in Hematology 1012: 1-10, January 5, 2012; PTO 892), Michalk et al (newly cited, Blood 118(21): 1124-1125, Nov 18, 2011; PTO 892),  US Pat No. 5,530,101 (of record, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (of record, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (of record, Lutz hereafter, published May 27, 2004; PTO 892). 
Regarding claims 1-2 and 43, Brogdon teaches chimeric antigen receptor comprising an extracellular antigen recognition domain, e.g., humanized antibody comprising VH and VL that specifically binds to CD19, col. 16, lines 36), a CD8α hinge (col. 43, line 20, col. 88), a CD8 transmembrane domain (col. 43, line 22-24, col. 88), and an intracellular signaling domain comprising a costimulatory domain e.g., 41-BB (aka CD137, see col. 22, col. 30, col. 45, line 59) and a primary signaling domain, e.g., CD3 zeta (see col. 21, SEQ ID NO: 43), see Figure 6A, col. 16, line 36, in particular.  
The reference CD8α hinge comprises the amino acid sequence of SEQ ID NO: 14, which is identical to the claimed SEQ ID NO: 3, see sequence alignment below:


  Query Match             100.0%;  Score 245;  DB 1;  Length 45;
  Best Local Similarity   100.0%;  
  Matches   45;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
The reference CD8 transmembrane domain comprises the amino acid sequence of SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 6, see sequence alignment below:
US-14-214-728-15

  Query Match             100.0%;  Score 128;  DB 1;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYIWAPLAGTCGVLLLSLVITLYC 24
              ||||||||||||||||||||||||
Db          1 IYIWAPLAGTCGVLLLSLVITLYC 24
The reference CD3-ζ signaling domain comprises the amino acid sequence of SEQ ID NO: 43, which is identical to the claimed SEQ ID NO: 9, see sequence alignment below:
US-14-214-728-43

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112

The reference 4-1BB intracellular domain comprises the amino acid sequence of SEQ ID NO: 16, which is identical to the claimed SEQ ID NO: 8, see col. 88, in particular. 

  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42

Regarding claim 20, Brogdon teaches an engineered immune cell such as T-lymphocyte expressing chimeric antigen receptor at its cell surface (CAR), see col. 70, col. 117, Example 4, col. 121, line 4, cell surface expression of humanized CART19, in particular.  
Regarding claim 21, Brogdon teaches and claims the immune cells is cytotoxic T cell (aka CD8+ T cell, see reference claim 31-32, in particular.
Brogdon does not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 11 and the VL region comprises the amino acid sequence of SEQ ID NO: 12 or the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14 or the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18 as per claims 1, 7, 11, 43, 45, and 46.
However, Dutour teaches CD33 is a myeloid-specific sialic acid-binding receptor overexpressed on the cell surface of 90% of acute myeloid leukemia (AML) blasts, see p. 2, left col., in particular.  Dutour teaches CD33-CAR approach effectively enhances the anti-leukemic activity of cytokine induced killer (CIK) cells, and CD33-specific CAR-expressing EBV-CTLs can be redirected toward human CD33+ AML blasts in vitro and in vivo in a xenograft NOD-SCID mice model of AML, see p. 2, left col.  Dutour teaches the advantages of CD33-specific EBV-CTLs over anti-CD33 antibody gemtuzumab 
Likewise, Michalk teaches the chimeric receptor approach is able to bypass many of the mechanisms by which tumors avoid immunorecognition, such as MHC down-regulation, lack of expression of costimulatory molecules, and induction of T cell suppression.  Acute myeloid leukemia (AML) is an intrinsically resistant disease and even though the majority of the patients initially respond to chemotherapy, the 3-year survival rate is still low. A promising target for immunotherapy of AML is CD33, which is absent on normal pluripotent hematopoietic stem cells and normal tissues, but is present on leukemic blasts in 85-90 % of adult and pediatric AML cases independent of the subtype of AML. Novel human CD33-specific CARs were constructed by fusing a CD33 specific scFv in series with CD3 zeta chain plus an additional costimulatory sequence derived from CD28 (Fig. 1A). Both native human CD8(+) and CD4(+) T cells engrafted with CD33-specific CARs exhibited antigen-specific cytokine secretion, proliferation and target cell lysis (Fig. 1B, C). Moreover, AML blast derived from patients were efficiently killed by allogeneic CAR-engrafted T cells.(Fig. 1D).  Next, the CD33-specific scFv was fully humanized and afterwards, incorporated into the CAR constructs. With this humanized CAR engrafted T cells from AML patients could be redirected against CD33+ cell lines and autologous AML blasts. Upon antigen-recognition, the modified T cells secreted high amount of inflammatory cytokines and efficiently killed the target cells.  The feasibility of the described method was not limited to CD33 specific CARs but was also functional for CARs equipped with scFvs of other specificities. Therefore, it might be universally applicable for the expansion and preparation of CAR modified T cell grafts in vitro before adoptive transfer back in patients.  Taken together, we describe novel humanized CD33-specific CARs 
Brogdon, Dutour and Michalk do not teach the particular anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 11 and the VL region comprises the amino acid sequence of SEQ ID NO: 12 or the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14 or the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18 as per claims 1, 7, 11, 43, 45, and 46.
However, Queen teaches humanized M195 antibody that binds to CD33 that are substantially non-immunogenic in humans, yet easily and economically produced in a manner suitable for therapeutic formulation and other uses, e.g., treating leukemia, see entire document, col. 9, Fig 37A and B, col. 29-31, in particular.  The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 56, which is 100% identical to the claimed SEQ ID NO: 11 (aka at least 90% identical and 95% identical), see sequence alignment below:
US-07-634-278-56

  Query Match             100.0%;  Score 618;  DB 3;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60

Qy         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115


US-07-634-278-54

  Query Match             100.0%;  Score 584;  DB 3;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60

Qy         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111

Both Brogdon, Dutour and Queen do not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14.
However, Sutherland teaches humanized antibody m2H12 that binds to human CD33 for treating CD33-expressing cancers, e.g., acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), acute promyelocytic leukemia (APL), chronic myelogenous leukemia (CML), chronic myelomonocytic leukemia (CMML), a chronic myeloproliferative disorder, precursor B-cell acute lymphoblastic leukemia (preB-ALL), precursor T-cell acute lymphoblastic leukemia (pre T-ALL), multiple myeloma (MM), mast cell disease, and myeloid Sarcoma, see para. [0029], [0052], [0053], [0122]. 
The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 56, which is 100% identical to the claimed SEQ ID NO: 13 (aka at least 90% or 95% identical), see Figure 1A, sequence alignment below:

  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60

Qy         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117

The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 54, which is 100% identical to the claimed SEQ ID NO: 14 (aka at least 90% or 95% identity), see Figure 1B, sequence alignment below: 
  Query Match             100.0%;  Score 563;  DB 20;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIKMTQSPSSMYASLGERVIINCKASQDINSYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIKMTQSPSSMYASLGERVIINCKASQDINSYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60

Qy         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108

Brogdon, Dutour, Queen and Sutherland do not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18.
However, Lutz teaches anti-CD33 antibody My9-6 for treating a subject having a disease where CD33 is expressed, such as myelodysplastic syndrome, acute myeloid leukemia, chronic myeloid leukemia or pro-myelocytic leukemia, see entire document, abstract, in particular. 

  Query Match             100.0%;  Score 622;  DB 5;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60

Qy         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
120
The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 8, which is 100% identical to the claimed SEQ ID NO: 18 (aka at least 90% or 95% identity), see sequence alignment below: 
  Query Match             100.0%;  Score 581;  DB 5;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60

Qy         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113

Lutz teaches the antibody inhibits the growth of CD33-expressing cells, see p. 21, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the VH and VL of a known monoclonal anti-CD19 scFv antibody in the chimeric antigen receptor (CAR) of Brogdon for the VH and VL from the humanized anti-CD33 monoclonal antibody as taught by Queen, 
One of ordinary skill in the art would have been motivated to substitute the antibody specific for CD19 in the chimeric antigen receptor (CAR) of Brogdon for the CD33 specific antibody to redirect T cells to CD33 expressing AML because Dutour teaches the advantages of CD33-CAR approach are that it effectively enhances CD33-specific tumor cell killing (AML), and prolonged persistence compared to monoclonal antibody therapy (see p. 2, left col) and eradication of this subpopulation of CD33 expressing AML stem cells by targeting CD33 is predicted to give therapeutic benefit, e.g., reduce relapsed in treated patients, see p. 8, left col.
The person of ordinary skill in the art would have had a reasonable expectation of success in selecting the chimeric antigen receptor structure of Brogdon to make the CD33-specific chimeric antigen receptor (CAR) using the VH and VL from any one of the known FDA approved anti-CD33 antibodies as taught by Dutour, Queen, Sutherland or Lutz because Brogdon teaches the CAR structure comprises leader sequence, VH-VL-CD8α hinge-CD8α transmembrane domain (TM), 4-1BB (CD137) and CD3 ζ intracellular domain, using well-established, standard molecular cloning techniques, see col. 88, in particular.  One of ordinary skill in the art would have been motivated to include 41BB in order to improve T cell intracellular signaling and in vivo persistent of CAR T cells, and one of ordinary skill in the art would have been motivated to include various hinge to reduce steric hindrance, just like that of Brogdon et al.  One of ordinary skill in the art would have been motivated to make CD33-specific CAR T cells because Michalk teaches CD33 is a promising target for AML, which is absent on normal pluripotent hematopoietic stem cells and normal tissues, but is present on leukemic blasts in 85-90 % of adult and pediatric AML cases independent of the subtype of AML, see abstract, in particular. 
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
One of ordinary skill in the art would have been motivated to use the humanized anti-CD33 antibody of Queen because Queen teaches that humanized M195 antibody that binds to CD33 is substantially non-immunogenic in humans, yet easily and economically produced in a manner suitable for therapeutic formulation and other uses, e.g., treating leukemia, see entire document, col. 9, Fig 37A and B, col. 29-31, in particular.  
One of ordinary skill in the art would have been motivated to use the humanized antibody m2H12 that binds to human CD33 because Sutherland teaches the humanized antibody m2H12 that binds to human CD33 is useful for treating CD33-expressing cancers, e.g., acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), acute promyelocytic leukemia (APL), chronic myelogenous leukemia (CML), chronic myelomonocytic leukemia (CMML) and Dutour teaches CD33-specific CAR can redirect activated antigen-specific cytotoxic T cells to CD33+ AML cells and killing tumor cells.  
One of ordinary skill in the art would have been motivated to use the anti-CD33 antibody My9-6 of Lutz because Lutz teaches anti-CD33 antibody My9-6 for treating a subject having a disease where CD33 is expressed, such as myelodysplastic syndrome, acute myeloid leukemia, chronic myeloid leukemia or pro-myelocytic leukemia (see entire document, abstract, in particular) and Dutour teaches CD33-specific CAR can redirect activated antigen-specific cytotoxic T cells to CD33+ AML cells and killing tumor cells.  
KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.
E)    “Obvious to try” — choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, combining the humanized monoclonal antibody comprising a VH and a VL that binds to human CD33 of Queen or Sutherland or Lutz with the CD8α hinge, CD8α transmembrane domain, a cytoplasmic domain comprising a 4-IBB costimulatory domain and CD3ζ signaling domain of Brogdon would produce the claimed CD33 specific chimeric antigen receptor (CAR) with predictable results, CD33 specific chimeric antigen receptor.  
In this case, “the combination of familiar elements according to known method” is likely to be obvious when it does no more than yield predictable results.'" KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicants’ arguments filed July 7, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that Brogdon teaches the use of T cells engineered to express a CD19-specific CAR “that will not elicit an immune response in patients, is safe to use long term, and maintains or has better clinical effectiveness as compared to known CART therapy for treatment of B cell 
Additionally, Applicant submits that despite being among the first antigens identified for the treatment of AML using monoclonal antibodies in 2005,* Brogdon discloses (more than 10 years later) that treatment with CD19 CARs can further include treatment with a second, CD123-specific CAR. Brogdon, col. 14, lines 48-57. As will be discussed further below, this underscores that one of ordinary skill in the art at the time the present application was filed would not have been motivated to treat a hematological cancer by targeting CD33, until Applicants demonstrated its efficacy. If anything, one of ordinary skill in the art would have been motived to target CD123 based on Brogdon, not CD33.
Turing to the secondary references, Applicant submits that Queen, Sutherland, and Lutz each disclose monoclonal antibodies having scFv regions that are included as part of the extracellular ligand binding domains of the CD33-specific CARs of the currently pending claims. However, Queen, Sutherland, and Lutz are all completely silent as to the use of CAR T cell therapy for the treatment of a hematologic cancer. In contrast, each of these references are specifically concerned with the treatment of cancer using therapeutic monoclonal antibodies, which is significantly different from the allogeneic T cell therapy disclosed in the present application. Applicant submits that these differences were well known and 3 Larson RA, Sievers EL, Stadtmauer EA, Lowenberg B, Estey EH, Dombret H, Theobald M, Voliotis D, Bennett JM, Richie M; Final report of the efficacy and safety of gemtuzumab ozogamicin (Mylotarg) in patients with CD33-positive acute myeloid leukemia in first recurrence. Cancer 2005; 104:1442-52 (PMID:16116598).
Applicant submits that monoclonal antibodies and CAR T cells, even when they share the same antigen specificity, use different mechanisms to eliminate the target cells. Specifically, CAR T cells directly lyse the tumor cells upon engaging the antigen using the physiologic cytotoxic machinery of killer cells. Additionally, CAR T cells appear advantageous compared to monoclonal antibodies in that they can target tumor cells that express antigens at relatively low levels, levels which would escape recognition by monoclonal antibodies. Generally, high numbers of antigen molecules are required for monoclonal antibodies to efficiently activate either the ADCC or the complement cascade. However, this advantageous characteristic of CAR T cells has drawbacks, as CAR-mediated recognition of cells with low antigen expression raises the concern of “on target” but “off tumor” toxicity if the antigen is shared at certain levels by the normal compartment from which the tumor originates or by other normal cells and tissues.
Thus, Applicant submits that one of skill in the art would readily acknowledge that therapeutic monoclonal antibody candidates are not directly translatable to use in CAR T cell therapy. As pointed out above, the expression level of a given antigen in a target tumor cell, as well as its corresponding expression in non-target (i.e., non-cancerous) cells is of primary concern when assessing potential therapeutic efficacy. For example, Queen discloses that the “CD33 antigen is found on the surface of progenitors of myeloid cells and of the leukemic cells of most cases of AML, but not on lymphoid cells or non-hematopoietic cells.” Queen, col. 29, lines 40-44 (emphasis added). That is, Queen highlights one of the main challenges encountered when targeting CD33-specfic tumor cells with CAR T cell therapy: toxicity resulting from 
Applicant further asserts that the Examiner has similarly conflated the use of therapeutic monoclonal antibodies and CAR T cell therapy when citing both Sutherland and *Caruana I, Diaconu I, Dotti G; From Monoclonal Antibodies to Chimeric Antigen Receptors for the Treatment of Human Malignancies. Semin. Oncol. 2014 Oct; 41(5): 661-666 (PMID: 25440610). > Larson RA, Sievers EL, Stadtmauer EA, Lowenberg B, Estey EH, Dombret H, Theobald M, Voliotis D, Bennett JM, Richie M; Final report of the efficacy and safety of gemtuzumab ozogamicin (Mylotarg) in patients with CD33-positive acute myeloid leukemia in first recurrence. Cancer 2005; 104:1442-52 (PMID:16116598).  
Lutz. As with Queen, Sutherland and Lutz are completely silent as to the use of CAR T cell therapy to target CD33-specific hematologic cancers. Despite the fact that CD33 was among the first antigens identified for the treatment of AML using monoclonal antibodies, and the fact that CAR T cell therapy was well-established, neither Sutherland nor Lutz contemplate the use of CD33-specific CARs. Similar to Queen, Lutz discloses that CD33 is expressed in myeloid precursor cells and leukemic cells (see, e.g., Lutz, p. 1, paragraph 5), which again demonstrates that it was recognized in the art that the high degree of CD33 expression in non-cancerous cells could be problematic for therapeutic approaches that have been shown to have off-target toxicity (e.g., CAR T cell therapy).
Additionally, both Sutherland and Lutz disclose the use of CD33 monoclonal antibodies conjugated to “cytotoxic moieties” to form antibody-drug conjugates (Sutherland) and “immunoconjugates comprising a drug or prodrug” (Lutz), which further distinguish Sutherland and Lutz from the subject matter of the present claims. That is, the allogeneic CAR T cell therapy described in the present application relies on the cytotoxic effects of the T cells themselves and, therefore, do not require any additional cytotoxic moieties to target tumor cells.
Applicant asserts that one of ordinary skill in the art would not be motivated to replace the CD19 antigen binding domain of the CARs disclosed in Brogdon with the CD33 antigen binding domains from the monoclonal antibodies of Queen, Sutherland, and Lutz to treat a hematologic cancer, as asserted by the Examiner. In particular, Brogdon, the primary reference cited, discloses the importance of minimizing off-target toxicity (i.e., killing of non- cancerous cells) when considering a particular tumor antigen for use in CAR T cell therapy. Thus, Brogdon discloses the targeting of CD19, and secondarily, discloses targeting CD123; however, Brogdon is completely silent as to the targeting of CD33. Applicant asserts that despite being a well-known antigen in the scientific literature pertaining to hematopoietic cancers, CD33 exhibits an expression pattern in non-cancerous cells that is problematic for developing effective CAR T cell therapy, as recognized in Queen and Lutz. Therefore, there is a complete lack of motivation to combine the CARs disclosed in Brogdon with the CD33 antigen binding domains from the monoclonal antibodies of Queen, Sutherland, and Lutz to treat a hematologic cancer.
Applicant asserts that not only has the Examiner conflated the use of CAR T cell therapy (e.g., Brogdon) with that of monoclonal antibody therapy (e.g., Queen, Sutherland, and Lutz), but has also greatly oversimplified the factors affecting the development of therapeutically relevant and effective CAR T cell therapy, such as the expression pattern of the target antigen in cancerous and non-cancerous cells. The Examiner appears to be arguing from the perspective of a molecular biologist rather than that of a biomedical researcher with expertise in cancer immunotherapy.

Moreover, Applicant respectfully asserts that the prior art references cited by the Examiner do not provide the proper lens through which a person of ordinary skill in the art would have assessed the feasibility and success of generating CD33-specific CARs, as represented in the claims of the present application. More specifically, Applicant respectfully directs the Examiner’s attention to Kalos (cited and overcome in the previous Non-Final Office Action and overcome), Finney et al. (hereinafter “Finney;” argued in previous office action responses),° and Tettamanti et al. (hereinafter, “Tettamanti”).’ Insofar as Kalos, Finney, and Tettamanti disclose CD33 CARs, and not just anti-CD33 monoclonal antibodies, Applicant contends that they more accurately represent the state of the art at the time the present application was filed.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the argument that Brogdon fails to teach, suggest, or disclose CAR T cell treatment targeting CD33-expressing tumor cells, Dutour teaches CD33 is a myeloid-specific sialic acid-binding receptor overexpressed on the cell surface of 90% of acute myeloid leukemia (AML) blasts, see p. 2, left col., in particular.  Dutour teaches CD33-CAR approach effectively enhances the anti-leukemic activity of cytokine induced killer (CIK) cells, and CD33-specific CAR-expressing EBV-CTLs can be redirected toward human CD33+ AML blasts in vitro and in vivo in a xenograft NOD-SCID mice model of AML, see p. 2, left col.  Dutour teaches the advantages of CD33-specific EBV-CTLs over anti-CD33 antibody gemtuzumab ozogamicin is their independence from the MDR1 pathways, a known factor of 
In response to the argument that one of ordinary skill in the art at the time the present application was filed would not have been motivated to treat a hematological cancer by targeting CD33, it is noted that none of the rejected claims are drawn to a method of treating hematological cancer as argued. 
Dutour teaches CD33+ AML leukemic stem cells are considered a major cause of relapse based on their repopulating capacity and thus represent a critical target for AML-specific therapies.  Since AML stem cells reside within the CD34+ CD38-CD33+ compartment of the leukemic clone, eradication of this subpopulation by targeting CD33 is predicted to give therapeutic benefit to treated patients, see p. 8, left col.  Likewise, Michalk teaches the chimeric receptor approach is able to bypass many of the mechanisms by which tumors avoid immunorecognition, such as MHC down-regulation, lack of expression of costimulatory molecules, and induction of T cell suppression.  Acute myeloid leukemia (AML) is an intrinsically resistant disease and even though the majority of the patients initially respond to chemotherapy, the 3-year survival rate is still low.  CD33 is a promising target for immunotherapy of AML, which is absent on normal pluripotent hematopoietic stem cells and normal tissues, but is present on leukemic blasts in 85-90 % of adult and pediatric AML cases independent of the subtype of AML. Novel human CD33-specific CARs were constructed by fusing a CD33 specific scFv in series with CD3 zeta chain plus an additional costimulatory sequence derived from CD28 (Fig. 1A). Both native human CD8(+) and CD4(+) T cells engrafted with CD33-specific CARs exhibited antigen-specific cytokine secretion, proliferation and target cell lysis (Fig. 1B, C). Moreover, AML blast derived from patients were efficiently killed by allogeneic CAR-engrafted T cells.(Fig. 1D).  Next, the CD33-specific scFv was fully humanized and afterwards, incorporated into the CAR constructs. With this humanized CAR engrafted T cells from AML patients could be redirected against CD33+ cell lines and autologous AML blasts. Upon 

In response to the argument that Queen, Sutherland, and Lutz are all completely silent as to the use of CAR T cell therapy for the treatment of a hematologic cancer, again, the claims are NOT drawn to a method of treating hematological cancer, much less allogenic T cell therapy.    

In response to the argument that it was recognized in the art that the high degree of CD33 expression in non-cancerous cells could be problematic for therapeutic approaches that have been shown to have off-target toxicity (e.g., CAR T cell therapy), Dutour teaches CD33+ AML leukemic stem cells are considered a major cause of relapse, and targeting this population of CD33+ AML leukemic stem cells is expected to reduce relapse, see p. 8, col. left. 

In response to the argument that the allogeneic CAR T cell therapy described in the present application relies on the cytotoxic effects of the T cells themselves and, therefore, do not require any additional cytotoxic moieties to target tumor cells, the claims are drawn to chimeric antigen receptor, none of the claims are drawn to allogenic CAR T cell therapy as argued.  Dutour teaches genetic engineering of T cells with chimeric T-cell receptor (CARs) is an attractive strategy to treat malignancies and the use of CD33 specific antibody for targeting NK cell and cytotoxic T cells to cancer cells for treating CD33+ acute myeloid leukemia, see abstract, in particular. 

In response to the argument that one of ordinary skill in the art of CAR T cell therapy would not have expected that simply replacing the CD19 antigen binding domain of the CARs disclosed in Brogdon with the CD33 antigen binding domains from the monoclonal antibodies of Queen, Sutherland, and Lutz would have led to the successful treatment of a hematologic cancer, again, the claims are not drawn to a method of treating hematologic cancer as argued.   The person of ordinary skill in the art would have had a reasonable expectation of success in selecting the chimeric antigen receptor structure of Brogdon to make the CD33-specific chimeric antigen receptor (CAR) using the VH and VL from any one of the known FDA approved anti-CD33 antibodies as taught by Dutour, Queen, Sutherland or Lutz because Brogdon teaches the CAR structure comprises leader sequence, VH-VL-CD8α hinge-CD8α transmembrane domain (TM), 4-1BB (CD137) and CD3 ζ intracellular domain, using well-established, standard molecular cloning techniques, see col. 88, in particular.  One of ordinary skill in the art would have been motivated to include 41BB in order to improve T cell intracellular signaling and in vivo persistent of CAR T cells, and one of ordinary skill in the art would have been motivated to include various hinge sequence such as CD8α hinge to reduce steric hindrance, just like that of Brogdon et al.  One of ordinary skill in the art would have been motivated to select CD33 as the target because Michalk teaches CD33 is a promising target for immunotherapy of AML, since is absent on normal pluripotent hematopoietic stem cells and normal tissues, but is present on leukemic blasts in 85-90 % of adult and pediatric AML cases independent of the subtype of AML.  
In response to the argument that one of ordinary skill in the art would have actually expected significant off-target toxicity when using anti-CD33 CAR T cells, the claims are not to a method of treating cancer.  The claims are drawn to chimeric antigen receptor (CAR) comprising:
(a)    an extracellular ligand binding domain comprising a heavy chain variable region (Vh) and a light chain variable region (Vl) from a monoclonal anti-CD33 antibody, wherein the Vh region 
(b)    a hinge selected from the group consisting of an FcγRIIIα hinge having an amino acid sequence set forth in SEQ ID NO: 3, a CD8a hinge having an amino acid sequence set forth in SEQ ID NO: 4. and an IgG1 hinge having an amino acid sequence set forth in SEQ ID NO: 5;
(c)    a CD8α transmembrane domain having an amino acid sequence set forth in SEQ ID NO: 6: and
(d)    a cytoplasmic domain comprising a CD3-ζ signaling domain having an amino acid sequence set forth in SEQ ID NO: 9, and a co-stimulatory domain from 4-IBB having an amino acid sequence set forth in SEQ ID NO: 8. 
In response to the argument that Kalos, Finney and Tettamanti are more accurately represent the ate of the art at the time the present application was filed, and their data demonstrated that CD33 CARS were not only inactive, but also clinically unsafe, the claims are drawn to a product, not a method of treating hematopoietic cancer.  The inactive and unsafe CD33 CARs of Kalos, Finney and Tettamanti are irrelevant to this rejection. 
Contrary to applicant’s assertion of unexpected results, In vitro and in vivo studies in mice and humans have demonstrated that linking 4-1BB costimulatory domains to CD3ζ in the CAR enhances cytokine production, and promotes T-cell survival and proliferation after antigen engagement compared with CARs that contain CD3ζ alone as evidenced by Imai (Leukemia 18(4): 676-84, April 2004; PTO 892, Figure 1, in particular). 

    PNG
    media_image1.png
    175
    345
    media_image1.png
    Greyscale

Likewise, Brogdon teaches 4-1BB intracellular domain comprises the amino acid sequence of SEQ ID NO: 16, which is identical to the claimed SEQ ID NO: 8, see col. 88, in particular. 
Query Match             100.0%;  Score 232;  DB 1;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42

The use of CD8α hinge that linked the scFv to the intracellular signaling domain is known in the art as evidenced by Figure 1 above of Imai (Leukemia 18(4): 676-84, April 2004; PTO 892) and Brogdon teaches the same structure comprising VH-VL-CD8α hinge-CD8tm-41BB-CD3ζ as claimed wherein the reference CD8α hinge comprises the amino acid sequence of SEQ ID NO: 14, which is identical to the claimed SEQ ID NO: 3, see sequence alignment below:
US-14-214-728-14

  Query Match             100.0%;  Score 245;  DB 1;  Length 45;
  Best Local Similarity   100.0%;  
  Matches   45;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
Given the combine teachings of the reference has the same structure as claimed, e.g., VH-VL-CD8α hinge-CD8α tm-41BB-CD3ζ intracellular domains, it is submitted that lysis of CD33+ cancer cells by CD33 specific CAR T cell is expected, absence of any evidence to the contrary. 
For these reasons, the rejection is maintained. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (Brogdon hereafter, of record, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of Dutour et al (newly cited, Advances in Hematology 1012: 1-10, January 5, 2012; PTO 892), Michalk et al (Blood 118(21): 1124-1125, Nov 18, 2011; PTO 892),  US Pat No. 5,530,101 (of record, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (of record, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (Lutz hereafter, of record, published May 27, 2004; PTO 892) as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of Lajoie (of record, J Immunology 192: 741-751, January 2014; PTO 892) and US Pat No. 7,700,100 (of record, PTO 892).
The combine teachings of Brogdon, Dutour, Michalk and Queen, Sutherland or Lutz have been discussed supra.
The references above do not teach the chimeric antigen receptor (CAR) comprises FcγRIIIa hinge having an amino acid sequence set forth in SEQ ID NO: 3 as per claims 1 and 5.
However, Lajoie teaches FcγRIIIa (aka CD16a) comprises two extracellular immunoglobulin domains, e.g., EC1 and EC2, extracellular spacer (aka stalk or hinge), a transmembrane domain, and 
Lajoie does not teach the FcγRIIIa (aka CD 16a) having an amino acid sequence set forth in SEQ ID NO: 3.
However, the ‘100 patent teaches FcγRIIIα extracellular domain C-terminal fragment comprises the amino acid sequence of SEQ ID NO: 47, which comprises the claimed SEQ ID NO: 3, see sequence alignment below:
US-10-756-153A-47

  Query Match             100.0%;  Score 83;  DB 5;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLAVSTISSFFPPGYQ 16
              ||||||||||||||||
Db          4 GLAVSTISSFFPPGYQ 19

The term “having” is open-ended.  It expands the claimed FcγRIIIα hinge sequence to include addition amino acid residues to read on the reference SEQ ID NO: 47.  Note, amending the claim to recite FcγRIIIα consisting of the amino acid sequence set forth in SEQ ID NO: 3 would obviate this rejection. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute a known hinge e.g., CD8α hinge (stalk) in the CD33 specific chimeric antigen receptor (CAR) of Brogdon, Dutour, Michalk and Queen, or Sutherland or Lutz for another e.g., the C-terminal fragment of the FcγRIIIa (aka CD16a) extracellular spacer (aka stalk or hinge) as taught Lajoie that comprises the 
One of ordinary skill in the art would have been motivated to do so because Lajoie teaches the stalk or hinge is cleavable by protease ADAM between Ala at position 198 and Val at position 196, resulting shedding of the FcγRIIIα (aka CD16a) in activated cells.
In this case, the simple substitution of a known element, e.g., non-cleavable CD8α hinge for another, e.g., cleavable FcγRIIIα hinge would obtain predictable results is one of the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143 as a rationale supporting obviousness.
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
	Given the lack of additional argument, this rejection is maintained. 

2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (of record, Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of Dutour et al (newly cited, Advances in Hematology 1012: 1-10, January 5, 2012; PTO 892),  Michalk et al (Blood 118(21): 1124-1125, Nov 18, 2011; PTO 892),  US Pat No. 5,530,101 (of record, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (of record, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (of record, Lutz hereafter, published May 27, 2004; PTO 892) as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of Torikai et al (of record, Blood 119(2): 5697-5705, June 14, 2012; PTO 892). 
The combine teachings of Brogdon, Dutour, Michalk and Queen, or Sutherland or Lutz have been discussed supra.
The references above do not teach the CD33 specific chimeric antigen receptor engineered immune cell wherein expression of T cell receptor (TCR) is suppressed as per claim 22.
However, Torikai teaches clinical-grade T cells are genetically modified ex vivo to express a chimeric antigen receptor (CAR) to redirect specificity to a tumor associated antigen (TAA) thereby conferring antitumor activity in vivo.  T cells expressing a CD19-specific CAR recognize B-cell malignancies in multiple recipients independent of major histocompatibility complex (MHC) because the specificity domains are cloned from the variable chains of a CD19 monoclonal antibody.  Torikai further teaches a major step toward eliminating the need to generate patient-specific T cells by generating universal allogeneic TAA-specific T cells from one donor that might be administered to multiple recipients. This was achieved by genetically editing CD19-specific CAR+ T cells to eliminate expression of the endogenous (T-cell receptor (TCR) to prevent a graft-versus-host response without compromising CAR-dependent effector functions, see entire document, abstract, in particular. The “universal” CAR+ T cells specifically lysed primary targets and cell lines.
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to genetically knockout the endogenous TCR in CAR T cell as taught by Torikai to improve the CD33-specific CAR T cells of Brogdon, Dutour, Michalk and Queen, or Sutherland or Lutz the same way with a reasonable expectation of success, e.g., universal CD33 specific CAR+ T cells that specifically lysed primary targets in multiple recipients independent of major histocompatibility complex (MHC).
One of ordinary skill in the art would have been motivated to do so because Torikai teaches this method eliminates the need to generate patient-specific T cells by generating universal allogeneic TAA-specific T cells from one donor that might be administered to multiple recipients.
One of ordinary skill in the art would have been motivated to do so because Torikai teaches eliminating endogenous TCR in CAR T cells would prevent a graft-versus-host response without compromising CAR-dependent effector functions, see entire document, abstract, in particular.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.

F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, “Simple substitution of one known element e.g., monoclonal antibody for another would obtain CD33 specific CAR with predictable results.
In this case, applying known method of knocking out TCR expression of Torikai to known CD33 specific CAR T cells of Brogdon, Dutour, Michalk and Queen, or Sutherland or Lutz would improve the CAR T cells in the same way. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Given the lack of additional argument, this rejection is maintained. 

s 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (Brogdon hereafter, of record, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of Dutour et al (newly cited, Advances in Hematology 1012: 1-10, January 5, 2012; PTO 892), Michalk et al (Blood 118(21): 1124-1125, Nov 18, 2011; PTO 892),  US Pat No. 5,530,101 (of record, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (of record, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (Lutz hereafter, of record, published May 27, 2004; PTO 892) as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of WO2013/176915 (of record, Smith hereafter, published Nov 28, 2013; PTO 892).
The combine teachings of Brogdon, Dutour, Michalk and Queen, Sutherland or Lutz have been discussed supra.
The references above do not teach the CD33 specific chimeric antigen receptor engineered immune cell wherein the cell is resistant to at least one immunosuppressive drug or a chemotherapy drug as per claim 24.
However, Smith teaches methods for modified T cells e.g., CAR T cells (see p. 2) that are resistant to immunosuppressive drugs such as Alemtuzumab or glucocorticoid steroids, see abstract, p. 2, p. 6. These modified allogenic T cells are expected to expand more efficiently in patient’s blood, where they can target tumor cells or infected cells, see p. 6.  Smith further teaches suppressing TCR expression by inactivating TCR alpha or TCR beta chain to eliminate CD3 signaling and preventing recognition of alloantigen and thus Graft versus Host disease (GVHD), see p. 4, in particular.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to genetically knockout the TCR in CAR T cell as taught by Smith to improve the CD33-specific CAR T 
One of ordinary skill in the art would have been motivated to inactivate the TCR expression because Smith teaches it is possible to inactivate TCR in CAR T cells to eliminate the TCR from the surface of the cell and prevent recognition of host tissue as foreign by TCR of allogenic and thus avoid Graft versus Host Disease (GVHD), see p. 34-35 and 38.
One of ordinary skill in the art would have been motivated to engineered CAR T cells to be resistant to immunosuppressive agent or chemotherapeutic drug because Smith teaches it is also possible to inactivate one gene encoding target for immunosuppressive agent to render the cells resistant to immunosuppressive treatment to prevent graft rejection without affecting transplant T cells, see p. 38, lines 4-8.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.
D) Applying known technique to a known product ready for improvement to yield predictable results.

F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, “Simple substitution of one known element e.g., monoclonal antibody for another would obtain CD33 specific CAR with predictable results.
In this case, applying known method of knocking out TCR gene and/or gene encoding for immunosuppressive agent expression of Smith to known CD33 specific CAR T cells of Brogdon and Queen, Sutherland or Lutz would improve the CD33-CAR T cells in the same way. KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Given the lack of additional argument, this rejection is maintained. 

Conclusion
Claims 4 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and deleting SEQ ID NO: 21, 27, 33 and 39 in both claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644